 


109 HRES 756 IH: Expressing the gratitude and appreciation of the House of Representatives to the professionalism and dedication of the United States Capitol Police.
U.S. House of Representatives
2006-04-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
2d Session 
H. RES. 756 
IN THE HOUSE OF REPRESENTATIVES 
 
April 4, 2006 
Mr. Mario Diaz-Balart of Florida (for himself, Mr. McHenry, Mr. Miller of Florida, Mr. Lincoln Diaz-Balart of Florida, and Mrs. Miller of Michigan) submitted the following resolution; which was referred to the Committee on House Administration 
 
RESOLUTION 
Expressing the gratitude and appreciation of the House of Representatives to the professionalism and dedication of the United States Capitol Police. 
 
 
Whereas the United States Capitol Police force consists of over 1,500 officers who are dedicated to the protection and security of the Capitol Complex and its employees and visitors; 
Whereas the United States Capitol Police continually sacrifice to provide safety and security to the Members, staff, and nearly 3 million visitors each year to the Capitol Complex; 
Whereas while the United States Capitol Police endure physical and verbal assaults in some extreme cases, the officers continue to provide courteous, responsible, and diligent services in an unbiased and nonpartisan manner; 
Whereas the United States Capitol Police face many threats to their safety and must remain constantly alert for suspicious actions or for failure to respond to requests and instructions; 
Whereas the United States Capitol Police, as the first line of the defense of the Capitol, has shared in the ultimate sacrifice in law enforcement; 
Whereas the United States Capitol Police are on the front lines of the War on Terrorism and remain on constant alert against unauthorized access to Capitol buildings, terrorism, and other threats to the Capitol Complex; 
Whereas Capitol Police officers stationed throughout the Capitol Complex act in a professional manner and treat Members, staff, and visitors with dignity and respect; 
Whereas the United States Capitol Police consistently apply security and safety measures to all, including Members of Congress; and 
Whereas the United States Capitol Police is one of the best trained, most highly respected law enforcement agencies in the United States: Now, therefore, be it  
 
That the House of Representatives— 
(1)expresses its gratitude and appreciation for the professional manner in which the United States Capitol Police carry out their diverse missions; 
(2)expresses appreciation for the dedication United States Capitol Police officers have for protecting the Capitol Complex; and  
(3)commends the United States Capitol Police for their continued courage and professionalism in protecting the Capitol Complex and its employees and visitors. 
 
